Citation Nr: 0114210	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted an increased evaluation 
of 70 percent for service-connected PTSD.  The veteran has 
also appealed from a June 2000 rating decision which denied a 
total rating based on individual unemployability due to 
service-connected disability.  A notice of disagreement was 
received in July 2000; a statement of the case was issued in 
September 2000; and a substantive appeal was received in 
September 2000.  

The veteran testified at a hearing before the undersigned, 
via videoconference, in January 2001.  At the January 2001 
hearing, the veteran raised the issue of entitlement to 
service connection for hypertension, including as secondary 
to his service-connected PTSD.  Transcript p. 10.  This issue 
has not yet been addressed or developed by the RO and is not 
ripe for adjudication by the Board at this time.  The issue 
of entitlement to service connection for hypertension is 
referred to the RO for further adjudication and development 
as necessary.  


FINDINGS OF FACT

1. The veteran's service-connected PTSD is manifested by 
suicidal ideation, obsessional rituals, illogical speech, 
near continuous panic and depression that affect the 
veteran's ability to function, severely impaired impulse 
control, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances 
(particularly in the workplace), and an inability to 
establish and maintain effective relationships, but not by 
gross impairment of thought processes or communication, 
persistent delusions or hallucinations, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or his own name. 

2. The veteran has the equivalent of a high school education 
and has completed some college credits toward an associate 
degree in computer networking.  

3. The symptoms of the veteran's PTSD are of sufficient 
severity as to prevent him from engaging in substantially 
gainful employment.


CONCLUSIONS OF LAW

1. The Schedular criteria for entitlement to an evaluation in 
excess of 70 percent for service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

2. The criteria to warrant entitlement to a total disability 
evaluation due to individual unemployability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.16, 4.18, 4.19 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed an initial claim for service connection for 
PTSD in October 1993.  By rating decision in March 1994, the 
RO granted service connection for PTSD with a 10 percent 
evaluation, effective from October 29, 1993.  By rating 
decision in September 1996, the RO granted an increased 
evaluation of 30 percent, effective from May 23, 1995.  

The veteran was hospitalized from August to November 1999 due 
to his service-connected PTSD and was granted a temporary 100 
percent evaluation from August 11, 1999 through November 30, 
1999.  The discharge summary from this hospitalization 
reported diagnoses of chronic PTSD and psychotic disorder not 
otherwise specified.  The summary reported stressors of 
unemployment and social isolation and provided a global 
assessment of functioning (GAF) rating of 42.  

The veteran reported avoidance of thoughts that trigger 
traumatic memories, including avoidance of other vets.  He 
also avoided crowds, including at stores, and did not 
participate in "pleasurable activities," including bowling, 
movies, and going for walks, in which he had previously 
engaged.  The veteran stated that he was emotionally 
isolated.  A long history of anger control problems and 
frequent feelings of irritability was noted.  The veteran 
reported difficulty sleeping and nightmares of search-and-
destroy missions and of death.  He veteran indicated that 
when awakened at night, he would go through his home 
verifying security.  

The veteran reported suicidal thoughts and feelings prior to 
admission due to "relationship issues."  One previous 
suicide attempt was noted.  The veteran reported a history of 
fighting with others, including an attempt to choke a 
co-worker, instances of road rage, and homicidal thoughts 
toward his ex-wife during a confrontation at her workplace.  
During hospitalization, the veteran stated that he "prides 
himself on being [able] to interact well with others."  He 
also indicated that his biggest problem was his anger and 
indicated that he had little ability to modulate intense 
feelings.  He reported that he was very fearful of hurting 
himself or others and felt powerless to control his anger.  

A history of alcohol abuse and cocaine abuse was reported by 
the veteran and supported by the medical records, including 
previous hospitalizations in 1989 and 1994.  The veteran 
stated that his last use of alcohol was a few months prior to 
the instant hospitalization and reported his last use of 
cocaine was "a relapse five weeks ago."  

Mental status examination on admission revealed 
circumstantial speech patterns and some restlessness, but no 
perceptual abnormalities.  The veteran reported visual and 
auditory hallucinations several years previous.  Mood was 
"unsettled" and affect was generally euthymic with some 
moderate anxiety.  During hospitalization severe depression 
and sadness were reported by the veteran and noted on 
psychological testing.  

During hospitalization, the veteran's thoughts were observed 
to be pressured, disjointed, and not logical.  Testing of 
cognitive functioning showed result, which violated reality, 
so as to be problematic in day-to-day functioning.  
Antipsychotic medication was started during hospitalization 
and the veteran appeared to benefit from this treatment.  

The veteran underwent a vocational assessment during 
hospitalization.  The veteran last worked as a car salesman 
in February 1999, for approximately 25 days.  He stated that 
he "was forced to quit" due to physical pain and anxiety.  
Prior to that, the veteran was a car salesman for another 
employer from June to November 1998, but left that job due to 
stress, depression, and physical pain.  At this job, the 
veteran physically attacked the sales manager, when the sales 
manager "got in my [the veteran's] face."  The veteran 
reported an inability to control his violent temper and felt 
that he was a real danger to himself and others.  The veteran 
left a job as a deliver driver in March 1996 after less than 
one year due to physical pain, depression, and anxiety.  The 
veteran was employed for a gas and power company from 1973 to 
1988, but was fired due to a positive urinalysis.  The 
examiner concluded based on the veteran's symptoms and work 
history that "it is highly doubtful that the veteran will be 
able to sustain competitive employment at any level, now and 
for the foreseeable future."  

At a VA general medical examination in April 2000, the 
veteran reported that he had been unemployed since February 
1999, at which time he had a "breakdown."  The veteran 
reported no desire or energy to be in the public.  

A VA psychiatric examination was conducted in April 2000.  
The veteran reported sleep difficulties (somewhat improved 
through medication), nightmares, and flashbacks, triggered by 
his environment.  He described irritability, anger, feelings 
of emptiness, frustration, lack of joy or enjoyment in 
activities, depressed mood, lack of energy, lack of interest 
in interacting with family, hopelessness.  He stated that 
being around others easily agitated and irritated him.  He 
reported suicidal thoughts within the previous few weeks, but 
denied any suicidal intent.  

The veteran stated that he enrolled in computer courses, but 
lasted only three weeks due to difficulty with concentration.  
He reported variable emotions from irritability to tears 
during these courses.  The veteran was last employed one year 
prior to examination, but left due to difficulty dealing with 
employers and customers.  He reported that he became easily 
irritated with others and engaged in a fight with a customer 
on one occasion.  At other times, the veteran would be very 
emotional, depressed, and tearful on the job.  The veteran 
continued to attend group therapy, which was sometimes 
helpful, but sometimes triggered memories of service 
experiences and anxiety.  

The veteran stated that following his hospitalization from 
August to November 1999, he improved for a time, but after 
approximately a month he became quite symptomatic and 
resorted to cocaine and alcohol, resulting in readmission in 
February 2000.  The veteran has a GED and some college 
credits toward an associate degree in computer networking.  
He has been divorced twice and has four children.  

Mental status examination revealed goal-directed speech, low 
mood, somewhat blunted affect, goal-directed and logical 
thought processes, no homicidal ideation, and fair insight 
and judgment.  Some suicidal ideation, without plan or 
intent, was noted, but no psychotic symptoms were reported.  
The examiner provided a diagnosis of chronic PTSD with social 
and occupational stressors and a GAF of 46.  

The record contains VA inpatient and outpatient treatment 
records from February to July 2000.  The veteran sought 
treatment in February 2000 after noting an increase in his 
PTSD symptoms, including suicidal thoughts.  The veteran 
reported "staying in his pajamas for 10 days recently 
because of feeling depressed."  

A hearing was conducted before the undersigned via 
videoconference in January 2001.  The veteran testified that, 
due to his nightmares, he woke in the morning exhausted and 
took several hours to "even get out of my pajamas...brush my 
teeth and get going."  Transcript p. 3.  He stated that he 
did not like being around other people and even attending the 
hearing caused him anxiety.  Transcript p. 3.  He related 
that an individual, who sat near him on the bus that morning, 
made him anxious, and his instinct was to "take the guy 
out."  Transcript p. 5.  The veteran's representative added 
that when the veteran arrived for the hearing, he was 
sweating, anxious, nervous, and shaking.  Transcript p. 5.  
The veteran related that he was unable to go to his son's 
basketball games because of the crowds.  Transcript p. 6.  He 
reported no social activities and stated that he had "one 
friend...a Vietnam veteran."  Transcript p. 7.  

The veteran reported that he had been employed approximately 
a year earlier, but broke down and cried when a customer 
related a story to him.  Transcript p. 4.  The veteran 
reported an increase in suicidal and homicidal thoughts.  
Transcript pp. 4-5.  

II. Analysis

On November 9, 2000, the President signed into law the VCAA.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report, as well as a detailed discharge 
summary following length hospitalization in 1999 for PTSD.  
Although the full hospital records have not been obtained, 
the Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
for service-connected PTSD and/or TDIU.  The discussions in 
the rating decision, and statement of the case have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

The Rating Schedule provides for the following evaluations 
for service-connected PTSD:  

? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 

? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

A GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Edition) (DSM IV).  The 
GAF ratings provided by the VA examiner in April 2000 and the 
veteran's hospitalization ending in November 1999 are in this 
range.  

The Board finds that the veteran's PTSD symptomatology most 
closely approximates the criteria for an evaluation of 70 
percent under the Schedule.  The medical records and the 
veteran's complaints indicate many of the exact symptoms 
enumerated in the Schedular criteria for a 70 percent 
evaluation, including suicidal ideation, obsessional rituals, 
illogical speech, near continuous panic and depression that 
affect the veteran's ability to function, severely impaired 
impulse control, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances (particularly 
in the workplace), and an inability to establish and maintain 
effective relationships.  The Board finds the veteran's 
testimony at the January 2001 hearing, as well as other 
statements in the record as to his PTSD symptoms, is 
credible.  The Board notes that since diagnosis of PTSD in 
1994, the veteran has been hospitalized once for this 
condition and is scheduled for a second hospitalization.  The 
veteran has also sought and continues to seek group therapy 
through the VA.

During both the hospitalization and at the recent VA 
examination, the veteran reported suicidal ideation, at times 
with intent, and a previous suicide attempt was reported.  
The veteran has stated that at night he will wake to verify 
that his home is secure and check the locks, doors, and 
windows.  The veteran's speech patterns were particularly 
noted during hospitalization and medication was prescribed.  
The veteran reported that the medication helped for a few 
months, but the symptoms returned.  The veteran reports panic 
and anxiety at having to go into public, specifically citing 
his trip to the RO for the hearing before the undersigned.  
This anxiety prevents the veteran from leaving his home, as 
illustrated by evidence that he has spent long periods 
entirely at home.  The veteran has reported that it is 
difficult for him to even brush his teeth and change from his 
pajamas to start his day.  

The medical evidence and the veteran's statements stressed 
the veteran's severe inability to control his emotions and 
particularly his anger.  Several incidents were reported, 
directed at both family members and co-workers.  The veteran 
recognized his lack of control over a range of emotions and 
also reported becoming tearful and depressed with little 
provocation.  The veteran also stated that this lack of 
control (as well as his drug and alcohol abuse) led to his 
divorces.  This impaired impulse control has serious effects 
on the veteran's ability to establish and maintain effective 
relationships.  

However, the Board finds that the clear preponderance of the 
evidence is against an evaluation in excess of 70 percent 
under the Schedule.  His PTSD is not manifested by the type 
of impairments enumerated in the criteria for a 100 percent 
evaluation.  No psychotic symptomatology has been reported.  
The veteran does present a danger of hurting himself or 
others, but such is only one of many symptoms enumerated, 
which create a disability picture of a total impairment, both 
socially and occupationally.  The Board notes that the 
veteran does attend group therapy sessions and reports having 
one friend.  The veteran also has reported that his 
relationship with his mother continues, albeit strained at 
times.  Although the veteran has certainly demonstrated 
difficulty in social and relationship areas, the evidence 
preponderates against a finding of total disability in these 
areas.  If follows that there is not a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107). 

The Board's consideration of the appropriate evaluation for 
the veteran's service-connected PTSD does not end there.  
Total disability ratings for compensation may be assigned, 
where the Schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  In the 
instant case, the veteran has one service-connected 
disability, PTSD with a Schedular evaluation of 70 percent, 
discussed in detail supra.  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).  The 
question to be addressed is whether the veteran was capable 
of performing the physical and mental acts required by 
employment and not whether he was, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the non-disabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

The Board finds that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected PTSD.  Most probative on this issue is the 
opinion of the physician on discharge from VA 
hospitalization.  The Board notes that this was after a 
period during which the veteran was hospitalized.  The 
physician found that it was "highly doubtful that the 
veteran will be able to sustain competitive employment at any 
level, now and for the foreseeable future."  There is no 
medical opinion in the record to the contrary.  

Further, the Board notes the veteran's job history.  Although 
he was able to hold a job from 1973 to 1988, he has not held 
a single position for more than a year since that time.  The 
veteran left his last position as a car salesman due to an 
emotional breakdown in front of a customer.  The veteran left 
the position prior to that after physically assaulting a co-
worker.  A part-time delivery driver position was abandoned 
due, in part, to the veteran's depression and anxiety.  The 
Board also notes the veteran's attempts to obtain further 
education in the computer field, but failure to complete this 
education due to his PTSD symptomatology.  With this work 
history, the veteran's anger control issues, lack of further 
education, and the other PTSD symptoms enumerated above, it 
is unlikely that the veteran could obtain any position at 
this time. 



ORDER

Entitlement to a schedular evaluation in excess of 70 percent 
for service-connected PTSD is not warranted.  To this extent, 
the appeal is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
warranted.  To this extent, the appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

